DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants' response and amendments to the claims, filed 09/30/2022, are acknowledged and entered.  Claim 1 has been cancelled and claims 25-27 newly added by Applicants.  Claims 2-27 are pending and under examination.

Status of Rejections Set Forth in the June 30, 2022 Non-Final Office Action
In reply to the rejection of claims 2-24 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of indefinite claim language, the use of parenthetical information, and recitation of trademarks/tradenames, as set forth at p.5-6 of the previous Office Action dated June 30, 2022, Applicant now amends the claims to remove indefinite claim language, parenthetical information, and trademarks/tradenames. Accordingly, the rejection is withdrawn.  
In reply to the rejection of claims 14-15 and 22 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of a non-limiting intended result, as set forth at p.6-7 of the previous Office Action dated June 30, 2022, Applicant now amends claims 14-15 and 22 to recite that it is the therapeutically effective amount of the compound of Formula I that has the recited effects.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claim 3 under 35 U.S.C. §112, 4th Paragraph as being in improper dependent form for failing to further limit of claim 2 from which it depends, as set forth at p.7-8 of the previous Office Action dated June 30, 2022, Applicant now amends claim 3 to be further limiting of the definition of variable X.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 14-15 and 22 under 35 U.S.C. §112, 4th Paragraph as being in improper dependent form for failing to further limit the claim(s) from which they depend, as set forth at p.8 of the previous Office Action dated June 30, 2022, Applicant now amends claims 14-15 and 22 to recite that it is the therapeutically effective amount of the compound of Formula I that has the recited effects, thus further limiting the therapeutically effective amount.  Accordingly, the rejection is withdrawn.
In reply to the rejection of claims 1, 9-15, and 17-24 under 35 U.S.C. §112, 1st Paragraph as failing to comply with the written description requirement, as set forth at p.9-12 of the previous Office Action dated June 30, 2022, Applicant now cancels claim 1 and amends claim 2 (which was not rejected under this statute) to be in independent form.  Accordingly, the rejection is withdrawn. 
In reply to the 35 U.S.C. §102(a)(1) rejection of claims 1, 12-15, 19, and 21-24 as being anticipated by Tohen et al. as evidenced by Zhang et al, as set forth at p.13-14 of the previous Office Action dated June 30, 2022, Applicant now cancels claim 1, changes the dependencies of claims 12, 14-15, 19, and 21 to depend from non-rejected claim 2, and amends claims 22-24 to recite administration of a compound of Formula (I).  As Tohen et al. does not teach compounds of Formula (I), the rejection is withdrawn.
In reply to the 35 U.S.C. §102(a)(1) rejection of claims 1, 10-15, and 19-24 as being anticipated by Bobo et al. as evidenced by Zhang et al, as set forth at p.14-15 of the previous Office Action dated June 30, 2022, Applicant now cancels claim 1, changes the dependencies of claims 10-12, 14-15, and 19-21 to depend from non-rejected claim 2, and amends claims 22-24 to recite administration of a compound of Formula (I).  As Bobo et al. does not teach compounds of Formula (I), the rejection is withdrawn.
In reply to the 35 U.S.C. §102(a)(1) rejection of claims 1-8, 12-16, and 19-24 as being anticipated by Mates et al., as set forth at p.15-17 of the previous Office Action dated June 30, 2022, Applicant now amends claim 2 to recite a method of treating “acute depression and/or acute anxiety”, which were previously recited conditions in non-rejected claims 9 and 10.  As Mates et al. does not expressly teach treating acute depression and/or acute anxiety, the rejection is withdrawn as to claims 1-8, 12-16, and 19-22.  The rejection is maintained, however, as to claims 23-24 as discussed below.
In reply to the 35 U.S.C. §102(a)(1) rejection of claims 1, 9-10, 14-15, 19, and 21-24 as being anticipated by Cid-Nunez et al., as set forth at p.17-18 of the previous Office Action dated June 30, 2022, Applicant now cancels claim 1, changes the dependencies of claims 9-10, 14-15, 19, and 21 to depend from non-rejected claim 2, and amends claims 22-24 to recite administration of a compound of Formula (I).  As Cid-Nunez et al. does not teach compounds of Formula (I), the rejection is withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATES ET AL. (US 2011/0071080 A1; Published March 24, 2011).
Mates et al. teaches a method (Method I) for the treatment of one or more disorders involving serotonin 5-HT2A, dopamine D2 and/or serotonin reuptake transporter (SERT) pathway, comprising administering to a patient in need thereof a Compound of Formula I:

    PNG
    media_image1.png
    141
    291
    media_image1.png
    Greyscale

wherein X is O, --NH or --N(CH-3); and Y is --O-- or --C(O)--, in free or pharmaceutically acceptable salt form. ([0016]-[0017].) Mates et al. teach treating patients in need of treatment of depression. (Abstract; [0002]; [0038]; [0042]; [0092]-[0093]; Claim 5.) Mates et al. teaches the compound of Formula I is:

    PNG
    media_image2.png
    117
    270
    media_image2.png
    Greyscale
. ([0024] and [0027].)
Regarding Claims 23-24, which merely recite intended uses/intended results of administering a therapeutically effective amount of a 5-HT2A or 5-HT2A/D2 receptor ligand to a patient in need thereof, as Mates et al. teaches administering a therapeutically effective amount of a 5-HT2A or 5-HT2A/D2 receptor ligand to a patient in need thereof, e.g., a patient having depression, claims 23-24 are anticipated by Mates et al.

Response to Arguments
	Applicants argue:

    PNG
    media_image3.png
    208
    684
    media_image3.png
    Greyscale

In response, the amendments to claim 2 in no way address the rejection of claims 23 and 24, which are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2-16 and 19-24
Claims 2-16 and 19-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over MATES ET AL. (US 2011/0071080 A1; Published March 24, 2011) and VANOVER ET AL. (US 2016/0310502 A1; Published Oct. 27, 2016) in view of CID-NUNEZ ET AL. (US 2008/0287450 A1; Published November 20, 2008) and BOBO ET AL. (Expert Opin. Pharmacother., 2009, vol. 10, no. 13, pages 2145-2159) as evidenced by ZHANG ET AL. (Psychopharmacology, 1999, vol. 141, pages 267-278).

Teachings of MATES ET AL.
Mates et al. teaches a method (Method I) for the treatment of one or more disorders involving serotonin 5-HT2A, dopamine D2 and/or serotonin reuptake transporter (SERT) pathway, comprising administering to a patient in need thereof a Compound of Formula I:

    PNG
    media_image1.png
    141
    291
    media_image1.png
    Greyscale

wherein X is O, --NH or --N(CH-3); and Y is --O-- or --C(O)--, in free or pharmaceutically acceptable salt form. ([0016]-[0017].) Regarding treatment of depression, Mates et al. teach treating patients in need of treatment of depression. (Abstract; [0002]; [0038]; [0042]; [0092]-[0093]; Claim 5.) Regarding Claims 3-6, Mates et al. teaches the compound of Formula I is:

    PNG
    media_image2.png
    117
    270
    media_image2.png
    Greyscale
. ([0024] and [0027].)
Regarding Claim 7, Mates et al. teach compounds of the Invention may exist in free or salt form, e.g., as acid addition salts.  Pharmaceutically acceptable salts include, for example, the hydrochloride and tosylate salts. ([0082].) Regarding Claims 12-13 and 20, Mates et al. teach administering to a patient in need thereof, a compound of Formula I in combination with an anti-depressant, e.g., amitriptyline, amoxapine, bupropion, citalopram, clomipramine, desipramine, doxepin, duloxetine, escitaloprame, fluoxetine, fluvoxamine, imipramine, isocarboxazid, maprotiline, mirtazapine, nefazodone, nortriptyline, paroxetine, phenlzine sulfate, protiptyline, sertraline, tranylcypromine, trazodone, trimipramine, or velafaxine, in free or pharmaceutically acceptable salt form. ([0100], [0142], Claims 15-16, e.g.)  Regarding Claims 8 and 16, for the treatment of a combination of diseases such as a combination of at least depression, psychosis, e.g., (1) psychosis, e.g., schizophrenia, in a patient suffering from depression; (2) depression in a patient suffering from psychosis, e.g., schizophrenia; (3) mood disorders associated with psychosis, e.g., schizophrenia, or Parkinson's disease; and (4) sleep disorders associated with psychosis, e.g., schizophrenia, or Parkinson's disease, oral administration at dosages of the order from about 1 mg to 100 mg once daily, preferably 2.5 mg-50 mg, e.g., 2.5 mg, 5 mg, 10 mg, 20 mg, 30 mg, 40 mg or 50 mg, once daily, preferably via oral administration. ([0159].) Regarding Claim 20, Mates et al. teach the patient is unable to tolerate the side effects of conventional antipsychotic drugs. ([0012]; [0040]; Claim 6; e.g.)

Teachings of VANOVER ET AL.
Vanover et al. teach the same genus of Formula I encompassed by Mates et al. and instant claims 2-7, including the species recited in instant claim 6, specifically the tosylate salt of the species recited in instant claim 7. ([0009]-[0022]; [0076]; [0080].)  The compounds are taught for use as therapeutic agents in the treatment of “residual symptoms” comprising administering to a patient in need thereof an effective amount of a compound of Formula I. (Claim 1.)  Residual symptoms include, inter alia, “depression”. (Claim 6.)  The method further comprises administration of one or more therapeutic agents, including numerous species recited in instant claim 13. (Claims 8-14.)  The compound of Formula I is administered orally as an oral unit dosage form that is a tablet or capsule. (Claim 16.)  Regarding claim 8, for buccal administration the composition may take the form of tablets or lozenges formulated in conventional manner. ([0209].) Regarding claims 11, 19-20, and 27, the patient has not responded adequately to treatment with another antipsychotic agent or combination of antipsychotic agents, e.g., risperidone. (Claims 21-23.)

Teachings of CID-NUNEZ ET AL.
Cid-Nunez et al. teach substituted tetracyclic tetrahydrofuran, pyrrolidine and tetrahydrothiophene derivatives with binding affinities towards serotonin receptors, in particular 5-HT2A and 5-HT2C receptors, and towards dopamine receptors, in particular dopamine D2 receptors and with norepinephrine reuptake inhibition properties. (Abstract; [0104].)  In view of their capability to block 5-HT2 receptors, and in particular to block 5-HT2A and 5-HT2C receptors, as well as the D2 receptor and by also effecting the norepinephrine reuptake inhibition activity, the compounds according to the invention are useful as a medicine, in particular in the prophylactic and therapeutic treatment of conditions mediated through either of these receptors. ([0105].) The compounds of Formula (I) are useful as therapeutic agents in the treatment or the prevention of central nervous system disorders including, inter alia, anxiety, depression and mild depression, social phobias or panic attacks. ([0108].) Cid-Nunez et al. teach the invention provides a method of treating warm-blooded animals suffering from such diseases, said method comprising the systemic administration of a therapeutic amount of a compound of Formula (I) effective in treating the above described disorders, in particular, in treating anxiety, psychosis, depression, migraine and addictive properties of drugs of abuse. ([0111].)  

Teachings of BOBO ET AL.
Bobo et al. teach there is growing evidence supporting the use of atypical antipsychotic drugs as adjunctive treatments in patients with major depression who fail to respond adequately to antidepressants.  Bobo et al. therefore review the efficacy and safety data for one such combination, fluoxetine1 (FLX) + olanzapine2 (OLZ) in treatment-resistant depression (TRD). (Abstract.) Bobo et al. teach fluoxetine/olanzapine were administered to subjects in randomized, controlled, acute-phase studies of OLZ augmentation of FLX for TRD in patients with nonpsychotic major depression and previous antidepressant failure, e.g., study participants had a history of failure to respond to two adequate trials of an SSRI and a non-SSRI antidepressant during the current depressive episode. (p.2148-2152; Table 1.)  Bobo et al. also teach administering a therapeutically effective amount of olanzapine as monotherapy to patients having depression. (p.2148, right column; Table 1.)  

Examiner’s Analysis and Conclusion of Obviousness
It would have been prima facie obvious to a person of ordinary skill in the art to administer a therapeutically effective amount of a 5-HT2A or 5-HT2A/D2 receptor ligand to a patient in need of treating acute depression and/or acute anxiety.  Indeed, such was well known and commonplace in the art as evidenced by all of the above cited prior art.  
The amended claims require the 5-HT2A or 5-HT2A/D2 receptor ligand is a compound of Formula I, specifically the tosylate salt of the species recited in Claim 6. Compounds of Formula I, including the tosylate salt of the species of claim 6, were already known as 5-HT2A or 5-HT2A/D2 receptor ligands for use in the treatment of, inter alia, patients having depression, rendering their administration to a patient having depression prima facie obvious. (Mates et al. and Vanover et al.)  
Amended claim 2 requires the condition to be treated is “acute anxiety” and/or “acute depression”.  As the cited prior art teaches administering a 5-HT2A or 5-HT2A/D2 receptor ligand to patients having anxiety or depression, which can only be “acute” or “chronic”, it would have been prima facie obvious to administer such ligands to patients having anxiety or depression, regardless of whether such anxiety or depression was “acute” or “chronic”.  Indeed, Cid-Nunez et al. expressly teach administering a 5-HT2A or 5-HT2A/D2 receptor ligand in the treatment or the prevention of central nervous system disorders including, inter alia, anxiety, depression and mild depression, social phobias or panic attacks. ([0108].)
Claim 8 requires once daily administration of a unit dosage form for subcutaneous or transmucosal administration.  Mates et al. teach the compounds of Formula I are administered in a dosage lower than 100 mg once daily. ([0146].)  Vanover et al. teach the compounds of Formula I are also administered once daily at a dose of 60 mg to patients (Example 1) and for buccal administration are in the form of tablets or lozenges ([0209]).  It would have therefore been prima facie obvious to administer a compound of Formula I, e.g., the tosylate salt of the species recited in claim 6, once daily as a unit dosage form, e.g., a tablet or lozenge, because such as expressly taught in the cited prior art.
Claim 11 requires the condition to be treated is treatment resistant depression.  Bobos et al. teach administering a HT2A or 5-HT2A/D2 receptor ligand (olanzapine) is effective in treating treatment resistant depression, rendering treatment of such patients prima facie obvious.
Claims 12-13 require the HT2A or 5-HT2A/D2 receptor ligand is in combination.  All of the cited prior art teach administering a HT2A or 5-HT2A/D2 receptor ligand in combination with other anxiolytics or antidepressants, rendering such combinations prima facie obvious.
Regarding Claims 14, 15, and 22, as the cited prior art teaches administering the same active agents in the same therapeutically effective amounts disclosed and claimed by Applicants, the burden is on Applicants to provide factual evidence these amounts do not elicit the claimed effects when administered to a patient.  For example, Mates et al. teach the compounds of Formula I are administered in a dosage lower than 100 mg once daily. ([0146].)  Vanover et al. teach the compounds of Formula I are also administered once daily at a dose of 60 mg to patients (Example 1).  The burden is on Applicants to show that a dosage lower than 100 mg once daily, e.g., once daily at a dose of 60 mg, is not sufficient to enhance mTOR signaling (Claim 14), not sufficient to reduce neuroinflammation (Claim 15), and/or does put the patient at risk for the recited conditions (Claim 22).
Claim 16 requires the compound of Formula I is administered, inter alia, orally or buccally.  Mates et al. and Vanover et al. teach administering compounds of Formula I orally and Vanover et al. teach for buccal administration they are in the form of tablets or lozenges, thus rendering oral or buccal administration of compounds of Formula I prima facie obvious.
Claim 19 requires the method provides the patient with an “acute response”.  As the cited prior art teaches all of the limitations of claim 1 from which claim 19 depends, an “acute response” is clearly an intended result of such treatment and not a patentable limitation.  Put differently, providing an “acute response” is a biological/pharmacokinetic property of the compounds taught in the cited prior art, i.e., compounds of Formula (I).
Claims 20 and 27 require that the patient has not responded to treatment with another antidepressant.  Vanover et al. teach the patient has not responded adequately to treatment with another antipsychotic agent or combination of antipsychotic agents, e.g., risperidone.  Bobos et al. expressly teach treatment of patients having treatment-resistant depression (TRD).  Accordingly, administration of a 5-HT2A or 5-HT2A/D2 receptor ligand to patients having treatment-resistant depression would have been prima facie obvious.
Claim 21 requires that the compound of Formula (I) is administered as a monotherapy. All of the cited prior art teach administering 5-HT2A or 5-HT2A/D2 receptor ligands such as compounds of Formula (I) as a monotherapy or in combination with other antipsychotic agents, rendering both of these embodiments prima facie obvious.
	Regarding Claims 23-24, which merely recite intended uses/intended results of administering a therapeutically effective amount of a 5-HT2A or 5-HT2A/D2 receptor ligand to a patient in need thereof, as the cited prior art teaches administering a therapeutically effective amount of a compound of Formula (I) to a patient in need thereof, e.g., a patient having depression, claims 23-24 are unpatentable over the cited prior art.
	For the above reasons, Claims 2-16 and 19-27 are rejected as being unpatentable over the combined teachings of the cited prior art.  

Claim(s) 17-18
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATES ET AL. (US 2011/0071080 A1; Published March 24, 2011) and VANOVER ET AL. (US 2016/0310502 A1; Published Oct. 27, 2016) in view of CID-NUNEZ ET AL. (US 2008/0287450 A1; Published November 20, 2008) and BOBO ET AL. (Expert Opin. Pharmacother., 2009, vol. 10, no. 13, pages 2145-2159) as evidenced by ZHANG ET AL. (Psychopharmacology, 1999, vol. 141, pages 267-278) as applied to claims 2-16 and 19-27 above, and further in view of JAVITT (US 2015/0374684 A1; Published Dec. 31, 2015).

The teachings of Mates et al., Vanover et al., Cid-Nunez et al., Bobo et al., and Zhang et al. are as applied to claims 2-16 and 19-27 above, which teachings are herein incorporate by reference in their entirety and applied equally to claims 17-18.  Claims 17-18 differ from Mates et al., Vanover et al., Cid-Nunez et al., Bobo et al., and Zhang et al. in so far as they do not teach co-administering an NMDA receptor antagonist, e.g., ketamine, or a NMDA receptor allosteric modulator, e.g., D-cycloserine, with a 5-HT2A ligand. 
Teachings of JAVITT
Javitt teaches formulations containing antipsychotic and/or antidepressant medications and also containing an NMDAR antagonist. Javitt teaches methods for the treatment of humans suffering from depression and other psychoses, including, schizophrenia, by administration of the inventive compositions in antidepressant and/or antipsychotic effective amounts. (Abstract; [0051]; Claims.) Formulations containing antipsychotic and or antidepressant medications including selective 5-HT2A receptor antagonists/inverse agonists and also containing an NMDAR antagonist are taught. ([0051].)  The NMDAR antagonist can be ketamine and/or D-cycloserine. ([0036]-[0037]; [0042]; Claims.)  NMDAR antagonists unexpectedly reduce akathisia and anxiety associated with antidepressant and/or antipsychotic treatment. ([0047]; Examples; Claims.) 

Examiner’s Analysis and Conclusion of Obviousness
The Examiner’s analysis and conclusions of obviousness as applied to claims 2-16 and 19-27 supra are herein incorporated by reference in their entirety and applied equally to claims 17-18.  With specific regard to claims 17-18, it would have been prima facie to administer an NMDA receptor antagonist, e.g., ketamine, and/or an NMDA receptor allosteric modulator, e.g., D-cycloserine, with a 5-HT2A ligand to patients with depression because Javitt expressly suggests such combination therapy and teaches that NMDAR antagonists unexpectedly reduce akathisia and anxiety associated with antidepressant and/or antipsychotic treatment. A person of ordinary skill in the art would therefore have had a reasonable expectation that administering a 5-HT2A receptor ligand, e.g., 5-HT2A receptor antagonists/inverse agonists, alone or in combination with administration of an NMDA receptor antagonist and/or an NMDA receptor allosteric modulator to patients with depression and/or anxiety would be therapeutically effective.

Response to Arguments
	Applicants argue:

    PNG
    media_image4.png
    390
    701
    media_image4.png
    Greyscale

In response, the cited prior art does not teach administering SSRIs, it teaches administering compounds of Formula (I), which are taught to exhibit unique pharmacological characteristics wherein they possess high affinity for serotonin 5-HT2A receptors and moderate, yet nanomolar affinity for dopamine receptors and serotonin reuptake transporter (SERT). The compounds moreover demonstrate selectivity between dopamine D1 and D2 receptors. See Mates et al.  Applicants have presented no factual evidence such compounds would not be reasonably expected to acute depression and/or acute anxiety. To this end, Applicants also assert that while Bobo teaches that in various acute-phase clinical trials, the combination of fluoxetine and olanzapine, at particular doses, provided a rapid antidepressant effect, and thus, is more effective at treating acute depression compared to antidepressant monotherapy, this does not provide any reasonable expectation of success that the compound of Formula I would have similar rapid efficacy in acute depression treatment.  To the contrary, this provides factual evidence that a person of ordinary skill in the art would have had a reasonable expectation that a compound of Formula (I), which is taught to possess high affinity for serotonin 5-HT2A receptors, would be effective in treating acute depression and/or acute anxiety.  At bottom, Applicants have proffered no factual evidence to support their assertions that compounds of Formula (I) taught in the cited prior art for the treatment of depression and/or anxiety would not be reasonably expected to treat both acute and chronic depression and/or anxiety.
	With regard to claims 23 and 24, Applicants argue claims 23 and 24 are independent and do not refer to the treatment of depression.  Applicants argue “patient in need thereof” in the context of these claims is a patient in need of enhanced mTOR signaling or a patient in need of reduced neuroinflammation, not necessarily a patient with depression or anxiety.  In response, the Examiner first submits that a patient with depression are patients in some need of enhanced mTOR signaling or reduced neuroinflammation. Indeed, all patients are “in need of” reduced neuroinflammation.  Furthermore, Applicants disclose that patients in need of enhanced mTOR signaling or reduced neuroinflammation include those in need of treatment of depression and/or anxiety:

    PNG
    media_image5.png
    157
    705
    media_image5.png
    Greyscale
.
The “foregoing” methods include treatment of acute depression or acute anxiety:

    PNG
    media_image6.png
    184
    710
    media_image6.png
    Greyscale
.
Furthermore, dependent claims 14 and 15, which depend from claim 2, recite that the therapeutically effective amount of the compound of Formula I is sufficient to enhance mTOR signaling (Claim 14) or reduce neuroinflammation (Claim 15).  Thus, a “patient in need” of enhanced mTOR signaling or reduced neuroinflammation necessarily includes those also in need of treatment of depression and/or anxiety. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

All of the below cited patents encompass administering a compound of Formula I to a patient having depression and/or anxiety.  In view of the combined teachings of CID-NUNEZ ET AL. (US 2008/0287450 A1; Published November 20, 2008), BOBO ET AL. (Expert Opin. Pharmacother., 2009, vol. 10, no. 13, pages 2145-2159), ZHANG ET AL. (Psychopharmacology, 1999, vol. 141, pages 267-278), and JAVITT (US 2015/0374684 A1; Published Dec. 31, 2015), all of the limitations of the instant claims would have been prima facie obvious and therefore not patentably distinct from the cited patent claims. In the interest of brevity, all of the cited patent claims are taken in view of the teachings of Cid-Nunez et al., Bobo et al., Zhang et al., and Javitt et al. as applied to claims 1-24 supra, which teachings are herein incorporated by reference in their entirety.

Claims 2-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
i) claims 1, 4-7, 11, 14-15, 25, and 27-28 of U.S. Patent No. 8,598,119;
ii) claims 1-20 of U.S. Patent No. 9,168,258;
iii) claims 1-29 of U.S. Patent No. 9,616,061;
iv) claims 1-7 of U.S. Patent No. 9,708,322;
v) claims 1-25 of U.S. Patent No. 9,956,227;
vi) claims 1-28 of U.S. Patent No. 10,117,867;
vii) claims 1-20 of U.S. Patent No. 10,472,359;
viii) claims 1-13 and 22-26 of U.S. Patent No. 10,682,354;
ix) claims 1-12 of U.S. Patent No. 10,702,522;
x) claims 1-17 of U.S. Patent No. 10,844,061;
xi) claims 1-19 of U.S. Patent No.10,960,009;
xii) claims 1-24 of U.S. Patent No. 11,026,951; and
xiii) claims 1-18 of U.S. Patent No. 11,052,084,
all taken in view of CID-NUNEZ ET AL. (US 2008/0287450 A1; Published November 20, 2008), BOBO ET AL. (Expert Opin. Pharmacother., 2009, vol. 10, no. 13, pages 2145-2159), ZHANG ET AL. (Psychopharmacology, 1999, vol. 141, pages 267-278), and JAVITT (US 2015/0374684 A1; Published Dec. 31, 2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the cited patent claims encompass administering the same compound [a compound of Formula I] to the same subject population [patients having depression and/or anxiety]. 
The teachings of Cid-Nunez et al., Bobo et al., Zhang et al., and Javitt et al. are as applied to claims 2-27 supra (see 35 U.S.C. 103 rejections), which teachings are herein incorporated by reference in their entirety.
All of the cited patent claims encompass administering a compound of Formula I to patients having depression and/or anxiety.  For the reasons discussed in detail supra, it would have been prima facie obvious to a person of ordinary skill in the art to treat a patient having depression and/or anxiety with a compound of Formula (I), including both acute and chronic forms thereof. As the cited patent claims encompass administering a 5-HT2A or 5-HT2A/D2 receptor ligand of Formula I to patients having anxiety or depression, it would have been prima facie obvious to administer such ligands to patients having anxiety or depression, regardless of whether such anxiety or depression was “acute” or “chronic”.  Indeed, Cid-Nunez et al. expressly teach administering a 5-HT2A or 5-HT2A/D2 receptor ligand in the treatment or the prevention of central nervous system disorders including, inter alia, anxiety, depression and mild depression, social phobias or panic attacks. ([0108].)
Claim 8 requires once daily administration of a unit dosage form for subcutaneous or transmucosal administration.  Mates et al. teach the compounds of Formula I are administered in a dosage lower than 100 mg once daily. ([0146].)  Vanover et al. teach the compounds of Formula I are also administered once daily at a dose of 60 mg to patients (Example 1) and for buccal administration are in the form of tablets or lozenges ([0209]).  It would have therefore been prima facie obvious to administer a compound of Formula I, e.g., the tosylate salt of the species recited in claim 6, once daily as a unit dosage form, e.g., a tablet or lozenge, because such as expressly taught in the cited prior art.
Claim 11 requires the condition to be treated is treatment resistant depression.  Bobos et al. teach administering a HT2A or 5-HT2A/D2 receptor ligand (olanzapine) is effective in treating treatment resistant depression, rendering treatment of such patients prima facie obvious.
Claims 12-13 require the HT2A or 5-HT2A/D2 receptor ligand is in combination.  All of the cited prior art teach administering a HT2A or 5-HT2A/D2 receptor ligand in combination with other anxiolytics or antidepressants, rendering such combinations prima facie obvious.
Regarding Claims 14, 15, and 22, as the cited prior art teaches administering the same active agents in the same therapeutically effective amounts disclosed and claimed by Applicants, the burden is on Applicants to provide factual evidence these amounts do not elicit the claimed effects when administered to a patient.  For example, Mates et al. teach the compounds of Formula I are administered in a dosage lower than 100 mg once daily. ([0146].)  Vanover et al. teach the compounds of Formula I are also administered once daily at a dose of 60 mg to patients (Example 1).  The burden is on Applicants to show that a dosage lower than 100 mg once daily, e.g., once daily at a dose of 60 mg, is not sufficient to enhance mTOR signaling (Claim 14), not sufficient to reduce neuroinflammation (Claim 15), and/or does put the patient at risk for the recited conditions (Claim 22).
Claim 16 requires the compound of Formula I is administered, inter alia, orally or buccally.  Mates et al. and Vanover et al. teach administering compounds of Formula I orally and Vanover et al. teach for buccal administration they are in the form of tablets or lozenges, thus rendering oral or buccal administration of compounds of Formula I prima facie obvious.
Claims 17-18 require co-administration of an NMDA receptor antagonist or NMDA receptor allosteric modulator. It would have been prima facie to administer an NMDA receptor antagonist, e.g., ketamine, and/or an NMDA receptor allosteric modulator, e.g., D-cycloserine, with a 5-HT2A ligand, e.g., a compound of Formula I, to patients with depression because Javitt expressly suggests such combination therapy and teaches that NMDAR antagonists unexpectedly reduce akathisia and anxiety associated with antidepressant and/or antipsychotic treatment. A person of ordinary skill in the art would therefore have had a reasonable expectation that administering a 5-HT2A receptor ligand, e.g., 5-HT2A receptor antagonist such as a compound of Formula I, alone or in combination with administration of an NMDA receptor antagonist and/or an NMDA receptor allosteric modulator to patients with depression and/or anxiety would be therapeutically effective.
Claim 19 requires the method provides the patient with an “acute response”.  As the cited patent claims encompass administering a 5-HT2A ligand to a patient having depression as recited in claim 1 from which claim 19 depends, an “acute response” is clearly an intended result of such treatment and not a patentable limitation.
Claim 20 requires that the patient has not responded to treatment with another antidepressant.  Vanover et al. teach the patient has not responded adequately to treatment with another antipsychotic agent or combination of antipsychotic agents, e.g., risperidone.  Bobos et al. expressly teach treatment of patients having treatment-resistant depression (TRD).  Accordingly, administration of a 5-HT2A or 5-HT2A/D2 receptor ligand of Formula I to patients having treatment-resistant depression would have been prima facie obvious.  
Claim 21 requires that the 5-HT2A or 5-HT2A/D2 receptor ligand is administered as a monotherapy. All of the cited patent claims encompass administering a compound of Formula I as a monotherapy or in combination with other antipsychotic agents, rendering both of these embodiments prima facie obvious.
	Regarding Claims 23-24, which merely recite intended uses/intended results of administering a therapeutically effective amount of a 5-HT2A or 5-HT2A/D2 receptor ligand to a patient in need thereof, as the cited prior art teaches administering a therapeutically effective amount of a compound of Formula (I) to a patient in need thereof, e.g., a patient having depression, claims 23-24 are unpatentable over the cited prior art.
	At bottom, Applicants have already obtained broad patent protection for administering a compound of Formula I to any and all patients having depression and/or anxiety.  Applicants are not entitled to extend that patent protection by specifically claiming one of only two alternative species already encompassed by the cited patent claims, i.e., acute depression and/or acute anxiety, because acute depression and/or acute anxiety are already encompassed by Applicants’ prior patent claims.  

Response to Arguments
	Applicants argue:

    PNG
    media_image7.png
    207
    692
    media_image7.png
    Greyscale

The “preceding section” referred to by Applicants is their response to the 35 U.S.C. 103 rejection(s).  The Examiner’s response to said arguments is discussed above, which is herein incorporated by reference in its entirety.  For the same reasons, Applicants’ arguments are not persuasive here.  The treatment of “acute depression” and/or “acute anxiety” is not patentably distinct from the treatment of “depression” or “anxiety” generally, which only encompass two alternatives - acute or chronic depression and/or anxiety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fluoxetine is an SSRI recited in instant claim 13.
        2 Zhang et al. is provided as factual evidence that olanzapine is a 5-HT2A or 5-HT2A/D2 receptor ligand.  In this regard, Zhang et al. teach olanzapine exhibited a rich binding profile resembling that of clozapine, with high affinity for dopamine (DA) D1–D5, 5HT2A, 5HT2C, 5HT3, 5HT6, muscarinic, 1-adrenergic, and histamine H1 receptors. In ex vivo binding studies, olanzapine occupied 5HT2A and DA D2 receptors with much higher potency than muscarinic and D1 receptors. (page 267, right column.)